By the Court.
It is admitted, that the plaintiffs deposited with the gaoler the sum of 10 dollars for the *51maintenance of Willcox in prison, on his first taking the oath allowed to poor prisoners by the statute. This is a good appropriation of the money to that use. The intervening circumstances made no alteration. If any part of that money remained unexpended, at the time he was allowed to depart from the prison, and go at large, he had no right to be discharged, and his departure was an escape. On these grounds, we consider the charge to the jury as correct.
New trial not to be granted.